Citation Nr: 0528768	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney

Appellee represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July l969 to June 
1970, and died in November 2001.  The veteran and the 
appellant were married in October 1992.  This is a contested 
claim.

By letter dated in December 2002, the Regional Office (RO) 
informed the appellant that the VA would not recognize her as 
the widow of the veteran.  She appealed this determination to 
the Board of Veterans' Appeals (Board) which, in a decision 
dated in August 2004, upheld the RO's conclusion.  The 
appellant subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated March 3, 2005, the Court granted a Joint Motion 
for Remand (Joint Motion), and remanded the case to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although this is a contested claim, the RO did not comply 
with the procedures set out in 38 C.F.R. § 19.100-19.102 
(2004).  In this regard, the Board observes that the appellee 
was not provided with notice of the content of the 
appellant's substantive appeal, notice of the actions taken 
by the RO, nor a copy of the statement of the case.

It was also noted in the Joint Motion that the Board had not 
adequately considered the provisions of 38 C.F.R. § 3.52 
(2004).  It was stated that the Board was required to make a 
finding concerning whether the appellee had been found to be 
entitled to gratuitous death benefits, not merely whether she 
had filed a claim for such benefits, before it could conclude 
that the appellant's attempted marriage to the veteran was 
invalid.  

Finally, the Board found in its August 2004 decision that the 
Veterans Claims Assistance Act of 2000 was inapplicable.  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  The Joint Motion 
indicated that the issue of whether the appellant was legally 
married to the veteran so as to qualify for VA death benefits 
is a question of fact and that, therefore, the VCAA does 
apply.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must comply with the contested 
claims procedures set forth in 38 C.F.R. 
§ 19.100-19.102.  In this regard, the 
appellee must be provided notice of the 
content of the appellant's substantive 
appeal, notice of the actions taken by 
the RO, and a copy of the statement of 
the case and any subsequent supplemental 
statement of the case issued.

2.  The appellant and her representative 
must be provided notice of what specific 
information and/or evidence is necessary 
to substantiate her claim that she should 
be recognized as the surviving spouse of 
the veteran for purposes of entitlement 
to VA death benefits.  The appellant must 
be apprised of what specific evidence, if 
any, she is expected to obtain and 
submit, and what specific evidence will 
be retrieved by VA.  She must also be 
advised to send any evidence in her 
possession pertinent to the appeal to VA.  

3.  The RO must determine whether the 
appellee is entitled to gratuitous death 
benefits, not merely that she had filed 
such a claim.  

4.  The RO should readjudicate the issue 
on appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


